DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 22-23, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran et al. (US2012/0092284) in view of Jin et al. (“Indoor Localization with Channel Impulse Response Based Fingerprint and Nonparametric Regression”) and Li et al. (US2012/0001875).
To claim 1, Rofougaran teach a system (Figs. 4, 12) for wireless writing tracking, comprising: 
a transmitter (94 of Fig. 15, paragraph 0102) configured for transmitting a first wireless signal through a wireless multipath channel of a venue (inherent due to signal reflection or scattering); 
a receiver (94 of Fig. 15, paragraph 0102) configured for receiving a second wireless signal through the wireless multipath channel (Fig. 4, paragraph 0078, ), wherein the second wireless signal comprises a reflection of the first wireless signal by a tip of a writing instrument in the venue, wherein both the first and second wireless signals are compliant to a wireless data communication standard (paragraphs 0063, 0091), the RF radar processing module communicates with one or more of the RF radar circuit modules in the multimode RF units to receive a respective reflected RF radar signal for use by the RF radar processing module in calculating a three-dimensional position and/or a three-dimensional motion/displacement of a user-controlled object, such as a user's digit/extremity, finger, hand or stylus); and 
a processor configured for: 
obtaining a time series of channel information (CI) of the wireless multipath channel based on the second wireless signal, and tracking a movement of the tip of the writing instrument based on the time series of CI (TSCI) (obvious, paragraph 0069, measure the time of reflection, frequency, frequency shift/Doppler effect and/or perform any other radar signal measurements).
But, Rofougaran do not expressly disclose wherein each CI comprises channel impulse response (CIR), and transforming the CIR into frequency domain to compute signal powers, generating a time series of background-subtracted CIRs based on a time series of background CIRs and the time series of CIRs, wherein the time series of background-subtracted CIRs are generated by, for each CIR:	synchronizing a respective background CIR with the CIR, scaling the synchronized background CIR, and computing a respective background-subtracted CIR by subtracting the scaled synchronized background CIR from the CIR, and tracking movement based on the time series of background-subtracted CIRs and the signal powers.
	Jin teach exploiting location dependency of channel impulse response, wherein 
A time series of channel information, wherein channel information (CI) comprises channel impulse response (CIR) (page 1121 section III.A, ACIR/approximated CIR), and transforming the CIR into frequency domain to compute signal powers (pages 1122-1123 section III.E), tracking movement based on the time series of the CI and the signal powers (page 1120 section I; page 1125 section E).
	Li teach a touchless sensing method (abstract, Fig. 1), wherein each CI comprises channel impulse response (CIR), and transforming the CIR into frequency domain to compute signal powers (paragraphs 0145-0149), generating a time series of background-subtracted CIRs based on a time series of background CIRs and the time series of CIRs, wherein the time series of background-subtracted CIRs are generated by, for each CIR:	synchronizing a respective background CIR with the CIR, scaling the synchronized background CIR, and computing a respective background-subtracted CIR by subtracting the scaled synchronized background CIR from the CIR, and tracking movement based on the time series of background-subtracted CIRs and the signal powers (paragraphs 0065-0067), which would have been obvious for one of ordinary skill in the art to recognize that background channel impulse response subtraction would be involved in CIR analysis process Jin for feature extraction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Jin and Li into the system of Rofougaran, in order to implement motion tracking with channel impulse response.

To claim 23, Rofougaran, Jin and Li teach a wireless device of a wireless writing tracking system (as explained in response to claim 1 above).

To claim 29, Rofougaran, Jin and Li teach a method of a wireless writing tracking system (as explained in response to claim 1 above).



To claim 2, Rofougaran, Jin and Li teach claim 1.
Rofougaran, Jin and Li teach wherein: a location of the tip of the writing instrument is determined based on a plurality of spatial bins in the venue; each of the plurality of spatial bins is determined by: a respective direction and a respective distance range originating from the receiver; and each direction is identified by a corresponding azimuth angle and a corresponding elevation angle (obvious as 3D coordinate position tracking of a targeted object, such as taught by Fig. 18, paragraphs 0075-0076, 0081, 0098, 0119-0120 of Rofougaran).

To claim 5, Rofougaran, Jin and Li teach claim 1.
Rofougaran, Jin and Li teach wherein: the transmitter is further configured for transmitting a third wireless signal through the wireless multipath channel of the venue, with no moving object in the venue; the receiver is further configured for receiving a fourth wireless signal through the wireless multipath channel; and the processor is further configured for obtaining the time series of background CIRs of the wireless multipath channel based on the fourth wireless signal (obvious processing and analysis of CIRs in periodically received signals from transmitted signals as explained in response to claim 1 above, wherein with no moving object in the venue would be considered as a scenario during on and off o multipath transmission) .

To claim 6, Rofougaran, Jin and Li teach claim 5.
Rofougaran, Jin and Li teach wherein: the first wireless signal and the third wireless signal are transmitted using a plurality of transmit antennas of the transmitter; the second wireless signal and the fourth wireless signal are received using a plurality of receive antennas of the receiver; each background CIR is obtained by averaging over time; and each CIR and the respective background CIR synchronized with the CIR are associated with a same respective one of the plurality of transmit antennas of the transmitter and associated with a same respective one of the plurality of receive antennas of the receiver (obvious as explained in response to claims 1 and 5 above, wherein Li teach subtracting an average background channel impulse response in paragraph 0065).

To claim 7, Rofougaran, Jin and Li teach claim 2.
Rofougaran, Jin and Li teach wherein the processor is further configured for: for each of a plurality of distance ranges of interest and for each of the background- subtracted CIRs, computing a directional CIR by applying beamforming on the background- subtracted CIR, with respect to each of a plurality of directions originating from the receiver, wherein the plurality of distance ranges of interest and the plurality of directions form a plurality of spatial bins of interest (Rofougaran, paragraphs 0076-0079, tracking object movement within a plurality of spatial bins of interest would have been obvious to in application of virtual keyboard or stylus movement tracking).

To claim 8, Rofougaran, Jin and Li teach claim 7.
Rofougaran, Jin and Li teach wherein the processor is further configured for: for each time instance and for each spatial bin of interest, transforming the directional CIR into frequency domain with a moving time window to compute signal powers at different frequencies, including a zero frequency and a plurality of non-zero frequencies (obvious in teachings of Rofougaran, Jin and Li as explained in responses to claims 1-2 and 7 above, wherein transforming the directional CIR into frequency domain with a moving time window to compute signal powers at different frequencies, including a zero frequency and a plurality of non-zero frequencies is well-known practice in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Rofougaran, Jin and Li for operation implementation, hence Official Notice is taken).

To claim 22, Rofougaran, Jin and Li teach claim 1.
Rofougaran, Jin and Li teach wherein the transmitter and the receiver are physically coupled to each other (Fig. 15 of Rofougaran).





Claims 3, 24-25, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran et al. (US2012/0092284) in view of Jin et al. (“Indoor Localization with Channel Impulse Response Based Fingerprint and Nonparametric Regression”), Li et al. (US2012/0001875) and Wang (US2017/0090025).
To claim 3, Rofougaran, Jin and Li teach claim 2.
Rofougaran, Jin and Li teach wherein: the movement of the tip is along a surface; and any point on the surface has a zero elevation angle with respect to the receiver (paragraph 0098 of Rofougaran, despite of lack of clarification, setting a stylus a zero elevation angle in 3D coordination when said stylus point on surface is well-known in the art, which would have been obvious to implement).
	Wang further teach using channel impulse response to localize object within a 3D environment, wherein azimuth and elevation as would be seen at each antenna in the receiver array (paragraphs 0051-0054), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Rofougaran, Jin and Li, in order to further localization detail. 

To claim 24, Rofougaran, Jin and Li teach claim 23.
Rofougaran, Jin, Li and Wang teach wherein: each CI comprises a CIR; a location of the tip of the writing instrument is determined based on a plurality of spatial bins in the venue; each of the plurality of spatial bins is determined by: a respective direction and a respective distance range originating from the receiver; each direction is identified by a corresponding azimuth angle and a corresponding elevation angle; the movement of the tip is along a surface; and any point on the surface has a zero elevation angle with respect to the receiver (as explained in responses to claims 2-3 above).

To claim 25, Rofougaran, Jin, Li and Wang teach claim 24.
Rofougaran, Jin, Li and Wang teach wherein the processor is further configured for: for each time instance and for each spatial bin of the plurality of spatial bins, transforming the CIR into frequency domain to compute signal powers at different frequencies, including a zero frequency and a plurality of non-zero frequencies (Rofougaran, paragraphs 0076, 0084, 0145; Jin, pages 1121 section III.A; Wang, paragraph 0081).

To claim 30, Rofougaran, Jin and Li teach claim 29.
Rofougaran, Jin, Li and Wang teach wherein: a location of the tip of the writing instrument is determined based on a plurality of spatial bins in the venue; each of the plurality of spatial bins is determined by: a respective direction and a respective distance range originating from the receiver; each direction is identified by a corresponding azimuth angle and a corresponding elevation angle; the writing of the tip is on a surface; any point on the surface has a zero elevation angle with respect to the receiver; and the transmitter and the receiver are physically coupled to each other (as explained in responses to claims 2-3 and 22 above).



Allowable Subject Matter
Claims 9-21, 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        July 28, 2022